DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment received on 23 December 2020 has been acknowledged and entered.  
Claims 7 and 11 have been amended,
No new claims have been added.
Claims 1-16 are currently pending.

Response to Amendments and Arguments
Applicants’ arguments, see REMARKS, page 14 (regarding Kobres) filed 23 December 2020, with respect to the rejection(s) of claim(s) 1-16 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Bassett (US PG Pub. 2016/0063616) used for the priority date of 29 March 2017.
Applicants’ amendment filed 23 December 2020, with respect to the objection of claim 7, has been fully considered and is persuasive. Thus, the objection to claim 7 has been withdrawn.
Applicants argue (in REMARKS, pages 9-10) that i. Under Step 2A of the Alice/Mayo Analysis, Applicants’ invention is not directed to a judicial exception and therefore is patent eligible…The Examiner concludes that Applicants’ claims are directed to the abstract idea of “organizing human activity.” Office Action at 4. The Examiner appears to base this conclusion on the erroneous assertion that the claims only recite the concepts of “storing,” “prompting to input,” “prompting to report,” and “prompting to capture” generic information. See Office Action at 5, 7. Applicants respectfully submit that the Examiner’s assertion fails to 
In response to Applicants’ arguments, the Examiner respectfully disagrees.  The claims have been reviewed individually and as a whole and the limitations are processes that, under their broadest reasonable interpretation, covers performance of the limitations by a method of commercial or legal obligations (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or by managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components.  Therefore, the Examiner maintains the claims recite an abstract idea.
Applicants argue (in REMARKS, pages 10-12) that indeed, the rejection of Applicants’ claims under section 101 is tantamount to an assertion that a business method cannot be patented. But this is not the law. Quite the contrary, the Office has expressly recognized that Alice Corp. did not per se exclude business methods, nor did it impose any special requirements for patent eligibility of business methods… On their face, Applicants’ claims clearly recite elements in addition to the alleged abstract idea of “storing,” “prompting to input,” “prompting to report,” and “prompting to capture” generic information. By way of example, these additional elements recite specific information and the use thereof, which avoid preemption of the alleged abstract idea. For example, claim 1 includes the following additional limitation (in italics):
at or during the beginning of the rental time period, with the rental management computer system:

prompting a customer to input via a mobile computer device information about the mileage andfuel level of the rental vehicle at the beginning of the rental period…and

prompting the customer to use the mobile computer device to capture image information for confirming the accuracy of the mileage information and fuel level information for the rental vehicle and to send the image information to the rental computer system, wherein the image information includes an image of the mileage and fuel level displays of the rental vehicle.

As another example, claim 2 further includes the following additional limitations (in italics):
upon return of the vehicle, with the rental management computer system:

prompting the customer to use the mobile computer device to manually input mileage information and fuel level information for the rental vehicle being returned…; and

using one or more of the mileage information, the fuel level information and the time and date information associated with the image to determine rental charges for the rental vehicle.

Each of Applicants’ other claims includes similar additional elements.  When all of these additional claim elements - and how they interact and impact each other - are taken into consideration, it is apparent that Applicants’ claims are not directed to the alleged abstract idea. They do not monopolize the idea, but at the most merely apply, rely on, or use it in a manner that imposes a meaningful limit on the abstract idea. Applicants therefore submit that proper application of Step 2A, Prong Two, of the Alice/Mayo analysis requires a finding that the claims are patent eligible.
	In response to Applicants’ arguments, the Examiner respectfully disagrees.  First, the  judicial exception is not integrated into a practical application because the claims as a whole merely describes how to generally “apply” the concept of “storing,” “prompting to input,” “prompting to report,” ”prompting to capture,” “prompting to input,” and “prompting to capture” in in a computer environment.  The claimed computer components in the steps above are recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea.  Secondly, Applicant has not shown that the claims provide a technological improvement to a technological problem.  Secondly, Applicants have not shown a teaching in the specification on how the invention improves a technology or improves performance of the computer, nor established a clear nexus between the claim language and the improvement to technology where both the claims and the specification should support the asserted technical improvement.    
Applicants argue (in REMARKS, page 12) that ii. Applicants’ invention is patent eligible under Step 2B of the Alice/Mayo analysis.  Because the invention is patent eligible under the Step 2A Prong Two, of the Alice/Mayo analysis, Applicants submit that it is unnecessary to perform Step 2B. In any event, a proper analysis under Step 2B confirms that Applicants’ claims are patent eligible…The claims clearly recite much more than the alleged abstract idea asserted by the Examiner. They recite additional elements that include specific information and uses of that information. These additional elements were neither well-known, routine nor conventional in the vehicle-rental industry at the time of Applicants’ invention. Regardless of the outcome of Step 2A, Applicants’ claims recite significantly more than the alleged abstract idea and are therefore patent eligible under Step 2B.
 	In response to Applicants’ arguments, the Examiner respectfully disagrees.  The additional element of using a computer system and/or processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Therefore, the Claims are not patent eligible. 
Applicants argue (in REMARKS, pages 15) that ii. Kobres does not teach or suggest also prompting the customer to use the mobile computer device to manually input mileage information and fuel level information for the rental vehicle. Moreover, as the Examiner acknowledges, Kobres does not disclose or suggest notifying the customer of a time limit for reporting the existing damage to the rental vehicle. See Office Action at 11.
Bassett discloses in [0049]-[0050] that depending on the terms of the transaction, vehicle rental transaction software 42 may send a message to mobile communication device 30 prompting the customer to enter completion information, such as mileage, fuel level, parking spot, and/or other information, using communication software 34; [0050] In step 76, mobile communication device 30 receives a request for mileage, fuel level, parking spot, and/or other information; and [0053] The customer enters the mileage, fuel level, parking spot, and/or other information into communication software 34 or into another communication application, such as an instant messaging or email application.  Elazer et al. discloses in [0123], that in some embodiments, more than one ERD 200 may be sent to the policyholder. The policyholder may be required to utilize one of the ERD 200 to photograph the insured vehicle within a set time and send it back to the insurer).  
Applicants argue (in REMARKS, pages 15) that iii Elazar does not disclose using a rental management computer to notify the rental customer of a time limit within which to report the existing damage. Instead, Elazar discloses that the recording is performed together with a rental associate.
In response to Applicants’ argument, the Examiner respectfully notes that in ([0123], Elazar discloses the policyholder may be required to utilize one of the ERD 200 to photograph the insured vehicle within a set time and send it back to the insurer.  Therefore, Elazar certainly teaches notifying the customer of a time limit for reporting the existing damage.  
Applicants argue (in REMARKS, pages 15) that iv.  Ahroon, as the Examiner appears to acknowledge, Ahroon does not teach or suggest using the image capture device to determine the location of a rental vehicle being returned. See Office Action at 14.
In response to Applicants’ argument, the Examiner respectfully notes that Ahroon teaches in [0013], that a GPS receiver may also be optionally included in the image capture 
Applicants argue (in REMARKS, pages 15) that v. Morgal et al. does not disclose using GPS information to determine the location at which the shared vehicle is being returned. Rather, when a user attempts to return the shared vehicle at a station that is not designated for the 
return, the non-designated station will alert the user via the shared vehicle’s VAP that the vehicle is in the wrong location. Para. [0055-56], Thus, because the system knows the location of the non-designated station, it uses that location rather than GPS to determine where the vehicle is located.
	In response to Applicant’s argument, The Examiner respectfully notes that Jefferies et al. discloses in [0108], that the remote servers may then know to forward, and may forward, vehicle maintenance related notifications to the registered recipient at the destination or drop off location upon the vehicles arrival and/or end of reservation. Arrival may be determined when the vehicle enters the geofence/geozone associated with the lot, for example, by constantly polling GPS information in the control module. This may trigger a notice to a remote server, installer, or user upon arrival
Applicants argue (in REMARKS, pages 16) that vi. Jameel, by way of example, Jameel does not teach or suggest prompting the individual renter to use a mobile computer device to manually input mileage information and fuel level information for the rental vehicle. Nor does Jameel teach or suggest notifying the individual renter of a time limit for reporting the existing damage to the rental vehicle. Also, Jameel does not teach or suggest using an image capture device to determine the location of a rental vehicle being returned. For at least these reasons, Applicants’ respectfully submit that the foregoing cited references fail to teach or suggest all of the recited elements of Applicants’ claims.
In response to Applicants’ arguments, the Examiner respectfully notes that Jameel was not cited as teaching the limitations stated above.  
Applicants argue (in REMARKS, pages 16-17) that b. Response to Specific Claim Rejections i. Claims 1, 11, 14 and 16…Kobres and Elazar, taken alone or in combination, do not teach or suggest all of the features of claim 1. For the reasons discussed above, at the very least, Kobres and Elazar fail to teach or suggest the following claimed features:

at or during the beginning of the rental time period, with the rental management

computer system:
prompting the customer to use the mobile computer device to report existing damage to the rental vehicle and notifying the customer of a time limit for reporting the existing damage;

prompting the customer to use the mobile computer device to manually input mileage information and fuel level information for the rental vehicle; and

prompting the customer to use the mobile computer device to capture image information for confirming the accuracy of the mileage information and fuel level information for the rental vehicle ....

Applicants respectfully submit, therefore that claim 1 is patentable over Kobres and Elazar, whether taken alone or in combination.
In response to Applicant’s argument, the Examiner respectfully notes that Kobres teaches prompting the customer to use the mobile computer device to report existing damage to the rental vehicle ([0023], video of pre-existing damages); Elazar teaches notifying the customer of a time limit for reporting the existing damage ([0123], In some embodiments, more than one ERD 200 may be sent to the policyholder. The policyholder may be required to utilize one of the ERD 200 to photograph the insured vehicle within a set time and send it back to the insurer). Bassett teaches prompting the customer to use the mobile computer device to manually input mileage information and fuel level information for the rental vehicle in [0049][0050];  Bassett discloses depending on the terms of the transaction, vehicle rental transaction software 42 may send a message to mobile communication device 30 prompting the customer to enter completion information, such as mileage, fuel level, parking spot, and/or other information, using communication software 34; [0050] In step 76, mobile communication device 30 receives a request for mileage, fuel level, parking spot, and/or other information; and [0053] The customer enters the mileage, fuel level, parking spot, and/or other information into communication software 34 or into another communication application, such as an instant messaging or email application); and Kobres teaches prompting the customer to use the mobile computer device to capture image information for confirming the accuracy of the mileage information and fuel level information for the rental vehicle in ([0023]-[0024],[0038]-[0039]).  
Applicants argue (in REMARKS, page 17) that Claim 14 depends from and includes all of the features of claim 1. At least for the reasons discussed above with respect to claim 1, therefore, Kobres and Elazar also fail to teach or suggest all of the features of claim 14. Applicants respectfully submit, therefore, that claim 14 is patentable over Kobres and Elazar, whether taken alone or in combination.
In response to Applicants’ argument, the Examiner respectfully disagrees for reasons stated above regarding rejection of claim 1.
Applicants argue (in REMARKS, pages 17-18) that regarding Claim 11, Kobres and Elazar, taken alone or in combination, do not teach or suggest all of the features of claim 11. For the reasons discussed above, at the very least, Kobres and Elazar fail to teach or suggest the following claimed features:
a processor operative with the database to:
notify the customer via the mobile computer device of a time limit for reporting the existing damage to the rental vehicle . . . ;

store in the database information input by the customer via the mobile computer    regarding mileage information and fuel level information for the rental vehicle; and

store in the database image information received from the customer via the mobile computer device ....

Applicants respectfully submit, therefore that claim 11 is patentable over Kobres and Elazar, whether taken alone or in combination.

Applicants argue (in REMARKS, page 18) that Claim 16 depends from and includes all of the features of claim 11. At least for the reasons discussed above with respect to claim 11, therefore, Kobres and Elazar also fail to teach or suggest all of the features of claim 16. Applicants respectfully submit, therefore, that claim 16 is patentable over Kobres and Elazar, whether taken alone or in combination.
In response to Applicants’ argument, the Examiner respectfully disagrees for reasons stated above regarding the rejection of claim 11.
Applicants argue (in REMARKS, pages 18-19) that ii. Claim 2, Claim 2 stands rejected under 35 U.S.C. § 103(a) as being unpatentable over Kobres in view of Elazar and further in view of Ahroon and Morgal. Applicants respectfully traverse these rejections.  Claim 2 depends from and includes all of the features of claim 1… Claim 2 depends from and includes all of the features of claim 1. At least for the reasons discussed above with respect to claim 1, therefore, Kobres and Elazar also fail to teach or suggest all of the features of claim 2. Ahroon and Morgal do not cure these shortcomings of Kobres and Elazar.  Moreover, Kobres, Elazar, Ahroon, and Morgal, taken alone or in combination, do not teach or suggest all of the additional features of claim 2. For the reasons discussed above, at the very least, Kobres, Elazar, Ahroon, and Morgal fail to teach or suggest the following additional claimed features:
upon return of the vehicle, with the rental management computer system:



prompting the customer to use the mobile computer device to capture image information for confirming the accuracy of the mileage information and fuel level information for the rental vehicle being returned . . . , wherein the image information includes an image of the mileage and fuel level displays of the rental vehicle, a time and date information associated with the image and a GPS location associated with the image;

* * *

prompting the customer to use the mobile computer device to send to the rental management computer system information to determine whether the customer experienced one or more problems with the rental vehicle;

comparing the image information with the manually input information about the mileage and fuel level of the rental vehicle being returned;

using the GPS location information to determine the location of the rental vehicle being returned;

based on the location of the rental vehicle being returned, determining whether to instruct the customer to move the vehicle being returned to a different location ....

 	Applicants respectfully submit, therefore, that claim 2 is patentable over Kobres, Elazar, Ahroon, and Morgal, whether taken alone or in combination.
In response to Applicants’ argument, the Examiner respectfully disagrees for reasons stated above regarding the rejection of claim 1.
Applicants argue (in REMARKS, page 20) that iii. Claims 3 and 12 stand rejected under 35 U.S.C. § 103(a) as being unpatentable over Kobres in view of Elazar and further in view of Jameel. Applicants respectfully traverse these rejections.  Claim 3 depends from and includes all of the features of claim 1. At least for the reasons discussed above with respect to claim 1, therefore, Kobres and Elazar also fail to teach or suggest all of the features of claim 3. Jameel does not cure these shortcomings of Kobres and Elazar. Applicants respectfully submit, therefore, that claim 3 is patentable over Kobres, Elazar and Jameel, whether taken alone or in combination.

Applicants argue (in REMARKS, page 20) that Claim 12 depends from and includes all of the features of claim 11. At least for the reasons discussed above with respect to claim 11, therefore, Kobres and Elazar also fail to teach or suggest all of the features of claim 12. Jameel does not cure these shortcomings of Kobres and Elazar. Applicants respectfully submit, therefore, that claim 12 is patentable over Kobres, Elazar and Jameel, whether taken alone or in combination.
In response to Applicants’ argument, the Examiner respectfully disagrees for reasons stated above regarding the rejection of claim 11.
Applicants argue (in REMARKS, page 21) that iv.  Claims 4, 5 and 13 stand rejected under 35 U.S.C. § 103(a) as being unpatentable over Kobres in view of Elazar and Jameel and further in view of Chinomi et al. (WO 2013137181 Al) (hereinafter “Chinomi”). Applicants respectfully traverse this rejection.  Each of claims 4 and 5 depends, directly or indirectly, from and includes all of the features of claim 3. At least for the reasons discussed above with respect to claim 3, therefore, Kobres, Elazar and Jameel, also fail to teach or suggest all of the features of claim 4 and 5. Chinomi does not cure these shortcomings of Kobres, Elazar and Jameel. Applicants respectfully submit, therefore, that each of claims 4 and 5 is patentable over Kobres, Elazar and Jameel and Chinomi, whether taken alone or in combination.
In response to Applicants’ argument, the Examiner respectfully disagrees for reasons stated above regarding the rejection of claims 1 and 11, respectively.
Applicants argue (in REMARKS, page 20) that Claim 13 depends from and includes all of the features of claim 12. At least for the reasons discussed above with respect to claim 12, therefore, Kobres, Elazar and Jameel, also fail to teach or suggest all of the features of claim 12. Chinomi does not cure these shortcomings of Kobres, Elazar and Jameel. Applicants 
In response to Applicants’ argument, the Examiner respectfully disagrees for reasons stated above regarding the rejection of claim 11.
Applicants argue (in REMARKS, pages 21-22) that v.  Claims 6 and 15 stand rejected under 35 U.S.C. § 103(a) as being unpatentable over Kobres in view of Elazar and Ahroon. Applicants respectfully traverse these rejections…Kobres, Elazar and Ahroon, taken alone or in combination, do not teach or suggest all of the features of claim 6. For the reasons discussed above, at the very least, Kobres, Elazar and Ahroon fail to teach or suggest the following claimed features:
a processor operative with the database to:

prompt the customer to use the mobile computer device to report existing damage to the rental vehicle and notify the customer of a time limit for reporting the existing damage;

* * *

prompt the customer to use the mobile computer device to manually input mileage information and fuel level information for the rental vehicle; and

prompt the customer to use the mobile computer device to capture image information for confirming the accuracy of the mileage information and fuel level information ....

	In response to Applicant’s arguments, the Examiner respectfully disagrees.  Elazar 
Applicants argue (in REMARKS, page 22) that Claim 15 depends from and includes all of the features of claim 6. At least for the reasons discussed above with respect to claim 6, therefore, Kobres, Elazar and Ahroon also fail to teach or suggest all of the features of claim 15.  Applicants respectfully submit, therefore, that each of claims 6 and 15 is patentable over Kobres, Elazar and Ahroon, whether taken alone or in combination.
In response to Applicants’ argument, the Examiner respectfully disagrees for reasons stated above regarding the rejection of claim 6.
Applicants argue (in REMARKS, pages 22-23) that vi. Claim 7 is rejected under 35 Ci.S.C. § 103(a) as being unpatentable over Kobres in view of Elazar and Ahroon, and further in view of Morgal. Applicants respectfully traverse this rejection.  Claim 7 depends from and includes all of the features of claim 6. At least for the reasons discussed above with respect to claim 6, therefore, Kobres, Elazar and Ahroon also fail to teach or suggest all of the features of claim 7. Morgal do not cure these shortcomings of Kobres, Elazar and Ahroon.  Moreover, Kobres, Elazar, Ahroon, and Morgal, taken alone or in combination, do not teach or suggest all of the additional features of claim 7. For the reasons discussed above, at the very least, Kobres, Elazar, Ahroon, and Morgal fail to teach or suggest the following additional features of claim 7:

upon return of the vehicle:

prompt the customer to use the mobile computer device to manually input mileage information and fuel level information for the rental vehicle being returned;

prompt the customer to use the mobile computer device to capture image information image for confirming the accuracy of the mileage information and fuel level information for the rental vehicle being returned and to send the image information to the rental computer system, wherein the image information includes . . ., a time and date information associated with the image and a GPS location associated with the image;

* * *

prompt the customer to use the mobile computer device to send to the rental management computer system information to determine whether the customer experienced one or more problems with the rental vehicle;



automatically use the GPS location information to determine the location of the rental vehicle being returned;

based on the location of the rental vehicle being returned, determine whether to instruct the customer to move the vehicle being returned to a different location ....

Applicants respectfully submit, therefore, that claims 7 is patentable over Kobres, Elazar, Ahroon, and Morgal, whether taken alone or in combination.
In response to Applicants’ argument, the Examiner respectfully disagrees for reasons stated above regarding the rejection of claim 6.
Applicants argue (in REMARKS, page 23) that vii. Claim 8 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Kobres in view of Elazar and Ahroon, and further in view of Jameel. Applicants respectfully traverse this rejection.  Claim 8 depends from and includes all of the features of claim 7. At least for the reasons discussed above with respect to claim 7, therefore, Kobres, Elazar and Ahroon also fail to teach or suggest all of the features of claim 8. Jameel does not cure these shortcomings of Kobres, Elazar and Ahroon. Applicants respectfully submit, therefore, that claims 8 is patentable over Kobres, Elazar, Ahroon, and Jameel, whether taken alone or in combination.
In response to Applicants’ argument, the Examiner respectfully disagrees for reasons stated above regarding the rejection of claim 6.
Applicants argue (in REMARKS, page 24) that viii. Claims 9 and 10 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Kobres in view of Elazar, in view of Ahroon and Jameel, and further in view of Chinomi. Applicants respectfully traverse this rejection.  
Each of claims 9 and 10 depends from and includes all of the features of claim 8. At least for the reasons discussed above with respect to claim 8, therefore, Kobres, Elazar, Ahroon, and Jameel also fail to teach or suggest all of the features of claims 9 and 10. Chinomi does not cure these shortcomings of Kobres, Elazar, Ahroon, and Jameel. Applicants 
In response to Applicants’ argument, the Examiner respectfully disagrees for reasons stated above regarding the rejection of claim 8.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. 

Step 1
Claims 1-5 are directed to a method for online rental of vehicles (i.e., a process); Claims 6-10 are directed to a system for online rental of vehicles (i.e., a machine); and Claims 11-16 are directed to a system for online rental of vehicles (i.e., a machine).  Therefore, claims 1-16 all fall within the one of the four statutory categories of invention.

Step 2A Prong 1
Claim 1 recites: storing rental transaction information associated with a customer for reserving a rental vehicle for a rental time period; at or during the beginning of the rental time period, prompting a customer to input information about the mileage and fuel level of the rental vehicle at the beginning of the rental period; prompting the customer to report existing damage to the rental vehicle and notifying the customer of a time limit for reporting the existing damage; if the customer elects to report any existing damage to the rental vehicle, prompting the  input mileage information and fuel level information for the rental vehicle; and prompting the customer to capture image information for confirming the accuracy of the mileage information and fuel level information for the rental vehicle and to send the image information, wherein the image information includes an image of the mileage and fuel level displays of the rental vehicle.  
Claim 6 recites:  store account information associated with a customer for a rental transaction; receive information from the customer; at or during the beginning of the rental time period, prompt a customer to input information about the mileage and fuel level of the rental vehicle at the beginning of the rental period; prompt the customer to report existing damage to the rental vehicle and notify the customer of a time limit for reporting the existing damage; if the customer elects to report any existing damage to the rental vehicle, prompt the customer to capture information for confirming the existing damage and to send the information; prompt the customer to manually input mileage information and fuel level information for the rental vehicle; and 24prompt the customer to capture image information for confirming the accuracy of the mileage information and fuel level information for the rental vehicle and to send the image information, wherein the image information includes an image of the mileage and fuel level displays of the rental vehicle.
Claim 11 recites:  store account information associated with a customer for a rental transaction; receive information from customer, including image information; and 26store information received from the customer about the mileage and fuel level of the rental vehicle at the beginning of the rental period; notify the customer of a time limit for reporting the existing damage to the rental vehicle and store information received from the customer regarding existing damage to the rental vehicle; store information received from the customer regarding mileage information and fuel level information for the rental vehicle; and store image 
 	Claim 1 as a whole, recites a method of organizing human activity.  The limitations in claim 1 of storing rental transaction information associated with a customer for reserving a rental vehicle for a rental time period; at or during the beginning of the rental time period, with the rental management computer system, prompting a customer to input information about the mileage and fuel level of the rental vehicle at the beginning of the rental period; prompting the customer to report existing damage to the rental vehicle and notifying the customer of a time limit for reporting the existing damage; if the customer elects to report any existing damage to the rental vehicle, prompting the customer to capture information for confirming the existing damage and to send the information; prompting the customer to manually input mileage information and fuel level information for the rental vehicle; and prompting the customer to capture image information for confirming the accuracy of the mileage information and fuel level information for the rental vehicle and to send the image information, wherein the image information includes an image of the mileage and fuel level displays of the rental vehicle, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations by a method of commercial or legal obligations (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or by managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components. That is, other than reciting “a mobile computer device,” nothing in the claim element precludes the step from practically being performed by commercial or legal obligations and/or managing personal behavior or relationships or interactions between people.  For example, but for the “mobile computer device” language, 
Claim 6 as a whole, recites a method of organizing human activity.  The limitations of store account information associated with a customer for a rental transaction; receive information from the customer; prompt a customer to input information about the mileage and fuel level of the rental vehicle at the beginning of the rental period; prompt the customer to report existing damage to the rental vehicle and notify the customer of a time limit for reporting the existing damage; prompt the customer to capture information for confirming the existing damage and to send the information; prompt the customer to manually input mileage information and fuel level information for the rental vehicle; and 24prompt the customer to capture image information for confirming the accuracy of the mileage information and fuel level information for the rental vehicle and to send the image information, wherein the image information includes an image of the mileage and fuel level displays of the rental vehicle, are processes that, under their broadest reasonable interpretation, covers performance of the limitations by a method of commercial or legal obligations (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or by managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components. That is, other than reciting “a mobile computer device,” nothing in the claim element precludes the step from practically being performed by commercial or legal obligations and/or managing personal behavior or relationships or interactions between people.  
Claim 11 as a whole, recites a method of organizing human activity.  The limitations of store account information associated with a customer for a rental transaction; receive 26store information received from the customer about the mileage and fuel level of the rental vehicle at the beginning of the rental period; notify the customer of a time limit for reporting the existing damage to the rental vehicle and store information received from the customer regarding existing damage to the rental vehicle; store information input by the customer regarding mileage information and fuel level information for the rental vehicle; and store image information received from the customer for confirming the accuracy of the mileage information and fuel level information for the rental vehicle, wherein the image information includes an image of the mileage and fuel level displays of the rental vehicle are processes that, under their broadest reasonable interpretation, covers performance of the limitations by a method of commercial or legal obligations (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or by managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components. That is, other than reciting “a mobile computer device,” nothing in the claim element precludes the step from practically being performed by commercial or legal obligations and/or managing personal behavior or relationships or interactions between people.  
The mere recitation of a generic computer (Claim 1’s “computer database,” “a rental management computer system,” and “a mobile computer device;” Claim 6’s “system”, “database,” “an input component,” “a processor,” and “a mobile computer device;” and claim 11’s “system”, “database,” “an input component,” “a processor,” and “a mobile computer device) does not take the claims out of the methods of organizing human activity grouping/mental processes grouping.  Accordingly, the claims recite an abstract idea.

Step 2A Prong 2
store account information,” “receive information,” “input information,” “report existing damage,” “capture information,” and  “input mileage information and fuel level information; ” and capture information” of claim 6; and “store account information,”  “receive information,” “26store information,” “notify the customer,” and “store information” of claim 11 in a computer environment.  The claimed computer components in the steps above are recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea (i.e., “storing,” “input,” “report,” “capture,” “input,” and “capture” in claim 1; “store,” “receive,” “input,” “report,” “capture,” “input” and “capture” in claim 6; and “store,” “receive,” “26store,” “notify,” and “store” in claim 11) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claims are not patent eligible. 

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system and/or processor to perform the “storing,” “input,” “report,” “capture,” “input,” and “capture” steps in claim 1; “store,” “receive,” “input,” “report,” “capture,” “input” and “capture” steps in claim 6; and “store,” “receive,” “26store,” “notify,” and “store” steps of claim 11 step amounts to no more than mere instructions to apply the exception using 
	As per dependent claim 2, the limitations “input mileage information and fuel level information…;” “to send the image information…”; “send… information regarding any damage to the rental vehicle…”;  “comparing the image information with the manually input information…”;  “determine the location of the rental vehicle being returned”; “determining whether to instruct the customer to move the vehicle being returned to a different location”; and “determine rental charges for the rental vehicle” are further directed to a method of organizing human activity as described in claim 1.  The “determining” and “comparing” steps are also directed to a mental concept as the “determining” and “comparing” steps can be performed in the human mind (e.g. concepts including an observation, evaluation, judgment, and opinion).  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  
	As per dependent claims 3 and 8, the limitations “select a requested extended end time for the rental time period…” and “determining whether the requested extended end time conflicts with a future reservation for the vehicle”; “extending the rental time period to the requested extended end time.” are further directed to a method of organizing human activity as described in claims 1 and 6, respectively.  For the reasons described above with respect to claims 1 and 6, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
 	As per dependent claims 4 and 9, the limitation “setting a time interval…” is further directed to a method of organizing human activity as described in claims 1 and 6, respectively.  For the reasons described above with respect to claims 1 and 6, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
	As per dependent claims 5, 10, and 13, the limitation “determining there is no conflict…” is further directed to a method of organizing human activity as described in claims 1, determining” step is also directed to a mental concept as the “determining” step can be performed in the human mind (including an observation, evaluation, judgment, opinion).  For the reasons described above with respect to claims 1, 6, and 11, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
 	As per dependent claim 7, the limitations “input mileage information and fuel level information…”; “to capture image information…”; “send image information…”; send… information regarding any damage to the rental vehicle…”;  “comparing the image information with the manually input information…”;  “determine the location of the rental vehicle being returned”; “determining whether to instruct the customer to move the vehicle being returned to a different location”; and “determine rental charges for the rental vehicle” are further directed to a method of organizing human activity as described in claim 1.  The “determining” steps are also directed to a mental concept as the “determining” step can be performed in the human mind (e.g. concepts including an observation, evaluation, judgment, opinion).  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  
 	As per dependent claim 12, the limitations “receive … a requested extended end time…:, “determining whether the requested extended end time conflicts with a future reservation for the vehicle”; and “extend the rental time period to the requested extended end time” are further directed to a method of organizing human activity as described in claim 11.  For the reasons described above with respect to claim 11, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea. 
As per dependent claims 14, 16, and 16, the limitations merely narrow the previously recited abstract idea limitation. For the reasons described above with respect to claim 11, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kobres (US PG Pub. 2012/0105197) in view of Bassett (US PG Pub. 2016/0063616) and Elazar et al. (US PG Pub. 2011/0058048). 
As per claim 1, Kobres discloses a method for online rental of vehicles, the method comprising: 
 	storing in a non-transitory computer database rental transaction information associated with a customer for reserving a rental vehicle for a rental time period, wherein the computer database is accessible by a rental management computer system ([0020],[0030] app and itinerary);

prompting the customer to use the mobile computer device to report existing damage to the rental vehicle ([0023], video of pre-existing damages); 
if the customer elects to report any existing damage to the rental vehicle, prompting the customer to use the mobile computer device to capture information for confirming the existing damage and to send the information to the rental computer system ([0023; video of pre-existing damages); 
prompting the customer to use the mobile computer device to capture image information for confirming the accuracy of the mileage information and fuel level information for the rental vehicle and to send the image information to the rental computer system, wherein the image information includes an image of the mileage and fuel level displays of the rental vehicle ([0023-[0024],[0038]-[0039]).  

Kobres does not explicitly disclose, however, Bassett discloses:
prompting the customer to use the mobile computer device to manually input mileage information and fuel level information for the rental vehicle (Bassett: [0049][0050] Depending on the terms of the transaction, vehicle rental transaction software 42 may send a message to mobile communication device 30 prompting the customer to enter completion information, such as mileage, fuel level, parking spot, and/or other information, using communication software 34; [0050] In step 76, mobile communication device 30 receives a request for mileage, fuel level, parking spot, and/or other information; and [0053] The customer enters the mileage, fuel level, parking spot, and/or other information into communication software 34 or into another communication application, such as an instant messaging or email application.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kobres to include inputting mileage and fuel as taught by Bassett for providing techniques for completing pre-arranged transactions which improve customer service 
Kobres in view of Bassett does not further disclose, however, Elazar et al. discloses:
notifying the customer of a time limit for reporting the existing damage ([0123], In some embodiments, more than one ERD 200 may be sent to the policyholder. The policyholder may be required to utilize one of the ERD 200 to photograph the insured vehicle within a set time and send it back to the insurer).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Kobres and Bassett to include a time limit for reporting damages as taught by Elazar et al. in order to determine if there are any new damages upon returning the rental vehicle.

As per claim 11, Kobres discloses a system for online rental of vehicles, the system comprising: 
an input component operative to receive information from a mobile computer device used by the customer ([0067], input mechanisms), including image information ([0049]); and 
a processor operative with the database to:  26store in the database information received from the customer via the mobile computer device about the mileage and fuel level of the rental vehicle at the beginning of the rental period ([0024]); 
store in the database information received from the customer via the mobile computer device regarding existing damage to the rental vehicle ([0023], video of pre-existing damages); 
store in the database image information received from the customer via the mobile computer device for confirming the accuracy of the mileage information and fuel level information for the rental vehicle, wherein the image information includes an image of the mileage and fuel level displays of the rental vehicle ([0023]-[0024],[0038]-[0039]).  
Kobres does not explicitly disclose, however, Bassett discloses:
store in the database information input by the customer via the mobile computer regarding mileage information and fuel level information for the rental vehicle (Bassett: [0049][0050] Depending on the terms of the transaction, vehicle rental transaction software 42 may send a message to mobile communication device 30 prompting the customer to enter completion information, such as mileage, fuel level, parking spot, and/or other information, using communication software 34; [0050] In step 76, mobile communication device 30 receives a request for mileage, fuel level, parking spot, and/or other information; and [0053] The customer enters the mileage, fuel level, parking spot, and/or other information into communication software 34 or into another communication application, such as an instant messaging or email application.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kobres to include inputting mileage and fuel as taught by Bassett for providing techniques for completing pre-arranged transactions which improve customer service
Kobres does not further disclose, however, Elazar et al. discloses:
In some embodiments, unique identifier 206 is adopted to be associated with an entry in a database that is used with reference to a specific customer, for example in a corporate customer management system (CMS). In some embodiments, unique identifier 206 is adopted to be associated with an entry in a database that refers to specific equipment, for example equipment for lease, managed by lease management software); and
notifying the customer via the mobile computer device of a time limit for reporting the existing damage to the rental vehicle ([0123], In some embodiments, more than one ERD 200 may be sent to the policyholder. The policyholder may be required to utilize one of the ERD 200 to photograph the insured vehicle within a set time and send it back to the insurer).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Kobres and Bassett to include a time limit for reporting damages as taught by Elazar et al. in order to improve business process of car rentals (Elazar et al. abstract) and to determine if there are any new damages upon returning the rental vehicle.

As per claim 14, Kobres in view of Bassett and Elazar et al. discloses the system for online rental of vehicles of claim 1.  Kobres further discloses wherein the information for confirming the existing damage comprises an image of the existing damage ([0023]; video of pre-existing damages). 

As per claim 16, Kobres in view of Bassett and Elazar et al. discloses the system for online rental of vehicles of claim 11.  Kobres further discloses wherein the information received from the customer via the mobile computer device regarding existing damage to the rental vehicle comprises an image of the existing damage to the vehicle ([0023]; video of pre-existing damages). 

27  Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kobres (US PG Pub. 2012/0105197) in view of Basset (US PG Pub. 2016/0063616) in further view of Elazar et al. (US PG Pub. 2011/0058048) as applied to claim 1, and further in view of Ahroon (US PG Pub. 20110040692) in view of Jefferies et al. (US PG Pub. 2013/0317693) and Morgal et al.
As per claim 2, Kobres in view of Basset and Elazar et al. discloses the system for online rental of vehicles of claim 1.  Kobres further discloses, further comprising: 
upon return of the vehicle, with the rental management computer system: 
prompting the customer to use the mobile computer device to manually input mileage information and fuel level information for the rental vehicle being returned ([0048]; the customer is instructed to take picture of the dash-board);  
22prompting the customer to use the mobile computer device to capture image information for confirming the accuracy of the mileage information and fuel level information for the rental vehicle being returned and to send the image information to the rental computer system, wherein the image information includes an image of the mileage and fuel level displays of the rental vehicle ([0048], a time and date information associated with the image ([0048]; 
prompting the customer to use the mobile computer device to send the image information to the rental management computer system ([0048]); 
prompting the customer to use the mobile computer device to send to the rental management computer system information regarding any damage to the rental vehicle incurred since the beginning of the rental time period ([0049]); and 
prompting the customer to use the mobile computer device to send to the rental management computer system information to determine whether the customer experienced one or more problems with the rental vehicle ([0049] video record any new damage); 
comparing the image information with the manually input information about the mileage and fuel level of the rental vehicle being returned ([0058]-[0059]; detects excess miles and lower fuel values); and 
using one or more of the mileage information, the fuel level information and the time and date information associated with the image to determine rental charges for the rental vehicle ([0061]).  
 	Kobres does not further disclose, however, Ahroon discloses a GPS location associated with the image ([0013],[0055], Referring to FIG. 1, system 10 depicts a system that is used in determining property condition and for determining the remaining deposit that is refunded or owed. 20 is an image capture device or image capture system such as a digital camera, camera phone, VCR, digital video camera, analog video camera with an analog-to-digital converter, analog camera with an analog-to-digital converter, scanner, 3D scanner, or any device or system that is capable of capturing an image thru an optical lens and provides a digital representation of the image. A GPS receiver may also be optionally included in the image capture device 20).  Therefore, it would have been obvious to one of ordinary skill in the art Kobres in view of Elazar et al. to include a GPS location associated with the image as taught by Ahroon in order to determine the geographic location of the image taken. 
Kobres in view of Elazar et al. and Ahroon does not further disclose, however, Jefferies et al. discloses:
using the GPS location information to determine the location of the rental vehicle being returned [0108 [0108] In some embodiments, remote servers will interface with a user's mobile device application or other client GUI to gather vehicle and customer data. The vehicle data may include the destination or drop off location or lot. The remote servers may then know to forward, and may forward, vehicle maintenance related notifications to the registered recipient at the destination or drop off location upon the vehicles arrival and/or end of reservation. Arrival may be determined when the vehicle enters the geofence/geozone associated with the lot, for example, by constantly polling GPS information in the control module. This may trigger a notice to a remote server, installer, or user upon arrival. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Kobres in view of Bassett in view of Elazar et al. and Ahroon to include a location of the vehicle as taught by Jefferies et al. in order to determine the drop-off location of a vehicle. 
 	Kobres in view of Bassett in view of Elazar et al. in view of Ahroon and Jefferies et al. do not further disclose, however, Morgal et al. discloses:
based on the location of the rental vehicle being returned, determining whether to instruct the customer to move the vehicle being returned to a different location ([0055] Upon arrival at this alternate day station, the day-user attempts to return her shared vehicle at this alternate workplace day station. However, the system notifies the day-user that she is not allowed to return the shared vehicle to the alternate day station because of her agreement to return it to her workplace day station for later user by the distribution-user. This notification may be provided by display messages, warning sounds, flashing lights, or other attention communications. If the day-user attempts to secure the shared vehicle to the alternate day station the day station may refuse to lock the shared vehicle. The shared vehicle's display and alerts may indicate that this was not the correct day station for return and may inform the day-user that she needs to return the shared vehicle to the day station where she rented the shared vehicle from initially).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Kobres in view of Bassett in view of Elazar et al. in view of Ahroon and Jefferies et al. to include a location of the vehicle as taught Morgal at al. in order to the vehicles are available for pickup at the appropriate locations for future renters. 

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kobres (US PG Pub. 2012/0105197) in view of Bassett (US PG Pub. 2016/0063616) and Elazar et al. (US PG Pub. 2011/0058048) as applied to claim 1, and further in view of Jameel et al. (US PG Pub. 2013/0325521).
As per claim 3, Kobres in view of Bassett and Elazar et al. discloses the method for online rental of vehicles of claim 1.  Kobres does not further disclose, however, Jameel et al. discloses: 
during the rental time period, prompting the customer to use the mobile computer device to select a requested extended end time for the rental time period and to send the requested extended end time to the rental management computer system ([0108]; Messages may also be sent with an offer to extend a current (active) reservation, in some embodiments); and ([0157], The user may be able to "dial in" a new amount of time, and may be shown the cost for extending the rental by that period); 
 	with the rental management computer system, automatically determining whether the requested extended end time conflicts with a future reservation for the vehicle ([0157], The driver may also be displayed one or more warnings that the extension of time is not allowed (e.g., the owner has specified return of the vehicle by a certain time or another driver has the vehicle reserved); and  
23if the requested extended end time does not conflict with a future reservation, extending the rental time period to the requested extended end time ([0157], The user may be able to "dial in" a new amount of time, and may be shown the cost for extending the rental by that period)… In some embodiments, the ability of a driver to contact an owner (or another driver) for such a request may depend on preferences of the other driver and/or owner. Accordingly in one instance, the existence of one or more types of predefined relationships (e.g., on a social networking web site) between the drivers and/or owners may determine whether contact to extend a rental can be initiated).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kobres in view of Bassett in view of Elazar et al. and Ahroon to include extending the rental time as taught by Jameel et al. in order to permit the customer to use the vehicle for more time.  

As per claim 12, Kobres in view of Bassett and Elazar et al. discloses the system for online rental of vehicles of claim 11.  Kobres does not further disclose, however, Jameel et al. discloses: 
wherein the processor is further operative with the database to: during the rental time period, receive from the customer via the mobile computer device a requested extended end time for the rental time period ([0108]; Messages may also be sent with an offer to extend a current (active) reservation, in some embodiments); and ([0157], The user may be able to "dial in" a new amount of time, and may be shown the cost for extending the rental by that period); 
automatically determine whether the requested extended end time conflicts with a future reservation for the vehicle ([0157], The driver may also be displayed one or more warnings that the extension of time is not allowed (e.g., the owner has specified return of the vehicle by a certain time or another driver has the vehicle reserved); and 
if the requested extended end time does not conflict with a future reservation for the vehicle, extend the rental time period to the requested extended end time ([0157], The user may be able to "dial in" a new amount of time, and may be shown the cost for extending the rental by that period)… In some embodiments, the ability of a driver to contact an owner (or another driver) for such a request may depend on preferences of the other driver and/or owner. Accordingly in one instance, the existence of one or more types of predefined relationships (e.g., on a social networking web site) between the drivers and/or owners may determine whether contact to extend a rental can be initiated).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kobres in view of Bassett in view of Elazar et al. and Ahroon to include extending the rental time as taught by Jameel et al. in order to permit the customer to use the vehicle for more time.  

Claims 4-5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kobres (US PG Pub. 2012/0105197) in view of Bassett (US PG Pub. 2016/0063616) in further view of Elazar et al. (US PG Pub. 2011/0058048) and Jameel et al. (US PG Pub. 2013/0325521) as applied to claims 3 and 12 above, and further in view of Chinomi et al. (WO 2013137181 A1).
As per claim 4, Kobres in view of Bassett in view of Elazar et al. and Jameel et al. discloses the method and system for online rental of vehicles of claim 3.  Kobres in view of Bassett in view of Elazar et al. and Jameel et al. does not further disclose, however, Chinomi et al. discloses:
Estimate the charging time required to charge to the required amount of power. As a result, the system management server 1 can obtain the time required between the advance reservation and the subsequent reservation.); (0019],[0046]  When the return delay is detected and there is no subsequent reservation for the electric vehicle 5, the system management server 1 automatically extends the scheduled use end time of the advance reservation for the electric vehicle 5 (scheduled). Change means); and ([0045]) On the other hand, the vehicle shared use system of the present embodiment performs the scheduled use until the charging time at which the amount of charge for the subsequent reservation can be secured, as shown in FIG. 3C, by performing the processing of steps S7 to S10. You can extend the end date and time. As a result, when the customer A continues to use the electric vehicle 5 until 14:00, the operating rate (actual operating time in one day) is improved by about 34%, and no opportunity loss occurs. Therefore, the mechanical loss of the electric vehicle 5 can be suppressed. Further, according to this vehicle sharing system, the utilization time of the advance reservation can be extended from 2h to 4h. Therefore, the usage time of the electric vehicle 5 can be maximized, the operating rate of the electric vehicle 5 can be improved, and the labor for extending the reservation can be omitted, so that the customer satisfaction can be improved.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kobres in view of Bassett in view of Elazar et al. in view of Ahroon and Jameel et al. to include determining the time needed to charge vehicles between reservations as taught by Chinomi et al. in order to determine if the customer is permitted to use the vehicle for more time.  

As per claim 5, Kobres in view of Bassett in view of Elazar et al. in view of Jameel et al. and Chinomi et al. discloses the method for online rental of vehicles of claim 4.  Kobres in view of Elazar et al. and Jameel et al. does not further disclose, however, Chinomi et al. discloses:
 When the return delay is detected and there is no subsequent reservation for the electric vehicle 5, the system management server 1 automatically extends the scheduled use end time of the advance reservation for the electric vehicle 5 (scheduled). Change means); and ([0045]) On the other hand, the vehicle shared use system of the present embodiment performs the scheduled use until the charging time at which the amount of charge for the subsequent reservation can be secured, as shown in FIG. 3C, by performing the processing of steps S7 to S10. You can extend the end date and time. As a result, when the customer A continues to use the electric vehicle 5 until 14:00, the operating rate (actual operating time in one day) is improved by about 34%, and no opportunity loss occurs. Therefore, the mechanical loss of the electric vehicle 5 can be suppressed. Further, according to this vehicle sharing system, the utilization time of the advance reservation can be extended from 2h to 4h. Therefore, the usage time of the electric vehicle 5 can be maximized, the operating rate of the electric vehicle 5 can be improved, and the labor for extending the reservation can be omitted, so that the customer satisfaction can be improved.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kobres in view of Bassett in view of Elazar et al. in view of Ahroon and Jameel et al. to include determining the time needed to charge vehicles between reservations as taught by Chinomi et al. in order to determine if the customer is permitted to use the vehicle for more time.  

As per claim 13, Kobres in view of Bassett in view of Elazar et al. and Jameel et al. discloses system for online rental of vehicles of claim 12.  Kobres in view of Bassett in view of Elazar et al. and Jameel et al. does not further disclose, however, Chinomi et al. discloses:
wherein automatically determining whether the requested extended end time conflicts with a future reservation for the vehicle further comprises determining that there is no conflict if the requested end time precedes the beginning of the future reservation for the vehicle by at least a pre-defined time interval to be maintained between customer reservations for the vehicle.  ([0018], Furthermore, the system management server 1 predicts the amount of electric power required at the start of use of the electric vehicle 5 based on the destination information of the electric vehicle 5 registered at the time of reservation. In addition, the system management server 1 uses the collected electric power remaining amount of the electric vehicle Estimate the charging time required to charge to the required amount of power. As a result, the system management server 1 can obtain the time required between the advance reservation and the subsequent reservation.); (0019],[0046]  When the return delay is detected and there is no subsequent reservation for the electric vehicle 5, the system management server 1 automatically extends the scheduled use end time of the advance reservation for the electric vehicle 5 (scheduled). Change means); and ([0045]) On the other hand, the vehicle shared use system of the present embodiment performs the scheduled use until the charging time at which the amount of charge for the subsequent reservation can be secured, as shown in FIG. 3C, by performing the processing of steps S7 to S10. You can extend the end date and time. As a result, when the customer A continues to use the electric vehicle 5 until 14:00, the operating rate (actual operating time in one day) is improved by about 34%, and no opportunity loss occurs. Therefore, the mechanical loss of the electric vehicle 5 can be suppressed. Further, according to this vehicle sharing system, the utilization time of the advance reservation can be extended from 2h to 4h. Therefore, the usage time of the electric vehicle 5 can be maximized, the operating rate of the electric vehicle 5 can be improved, and the labor for extending the reservation can be omitted, so that the customer satisfaction can be improved.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kobres in view of Bassett in view of Elazar et al. in view of Ahroon and Jameel et al. to include determining the time needed to charge vehicles between reservations as taught by Chinomi et al. in order to determine if the customer is permitted to use the vehicle for more time.  

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kobres (US PG Pub. 2012/0105197) in view of Bassett (US PG Pub. 2016/0063616) in further view of Elazar et al. (US PG Pub. 2011/0058048) and Jefferies et al. (US PG Pub. 2013/0317693). 
As per claim 6, Kobres discloses a system for online rental of vehicles, the system comprising: 
 	an input component operative to receive information from a mobile computer device used by the customer, including image information ([0067],[0049]); 
prompt the customer to use the mobile computer device to report existing damage to the rental vehicle ([0023]); 

24prompt the customer to use the mobile computer device to capture image information for confirming the accuracy of the mileage information and fuel level information for the rental vehicle and to send the image information to the rental computer system, wherein the image information includes an image of the mileage and fuel level displays of the rental vehicle ([0023]-[0024],[0038]-[0039]).  
Kobres does not explicitly disclose however, Bassett discloses:
at or during the beginning of the rental time period, prompt a customer to input via a mobile computer device information about the mileage and fuel level of the rental vehicle at the beginning of the rental period  (Bassett: [0049][0050] Depending on the terms of the transaction, vehicle rental transaction software 42 may send a message to mobile communication device 30 prompting the customer to enter completion information, such as mileage, fuel level, parking spot, and/or other information, using communication software 34; [0050] In step 76, mobile communication device 30 receives a request for mileage, fuel level, parking spot, and/or other information;  
prompt the customer to use the mobile computer device to manually input mileage information and fuel level information for the rental vehicle  (Bassett: [0049][0050] Depending on the terms of the transaction, vehicle rental transaction software 42 may send a message to mobile communication device 30 prompting the customer to enter completion information, such as mileage, fuel level, parking spot, and/or other information, using communication software 34; [0050] In step 76, mobile communication device 30 receives a request for mileage, fuel level, parking spot, and/or other information; and [0053] The customer enters the mileage, fuel level, parking spot, and/or other information into communication software 34 or into another communication application, such as an instant messaging or email application.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kobres to include inputting mileage and fuel as taught by Bassett for providing techniques for completing pre-arranged transactions which improve customer service
Kobres in view of Bassett does not further disclose, however, Elazar et al. discloses:
a database operative to store account information associated with a customer for a rental transaction ([0089] In some embodiments, unique identifier 206 is adopted to be associated with an entry in a database that is used with reference to a specific customer, for example in a corporate customer management system (CMS). In some embodiments, unique identifier 206 is adopted to be associated with an entry in a database that refers to specific equipment, for example equipment for lease, managed by lease management software); and   
notifying the customer of a time limit for reporting the existing damage ([0123], In some embodiments, more than one ERD 200 may be sent to the policyholder. The policyholder may be required to utilize one of the ERD 200 to photograph the insured vehicle within a set time and send it back to the insurer).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Kobres in view of Bassett to include a database for storing account information and a time limit for reporting existing damages as taught by Elazar et al. in order to improve business process of car rentals (Elazar et al. abstract). 
Kobres, Bassett, and Elazar et al. does explicitly disclose, however, Jefferies et al. discloses receiving GPS information (0108] In some embodiments, remote servers will interface with a user's mobile device application or other client GUI to gather vehicle and customer data. The vehicle data may include the destination or drop off location or lot. The remote servers may then know to forward, and may forward vehicle maintenance related notifications to the registered recipient at the destination or drop off information upon the vehicles arrival and/or end of reservation. Arrival may be determined when the vehicle enters the geofence/geozone associated with the lot, for example, by constantly polling GPS information in the control module. This may trigger a notice to a remote server, installer, or user upon arrival. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kobres in view of Bassett in view of Elazar et al. to include a GPS information as taught by Jefferies et al. in order to determine the geographic location of the image taken. 

As per claim 15, Kobres in view of Bassett in view of Elazar et al. and Jefferies et al. discloses the system for online rental of vehicles of claim 6.  Kobres further discloses wherein the information for confirming the existing damage comprises an image of the existing damage ([0023]).  
27  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kobres (US PG Pub. 2012/0105197) in view of Bassett (US PG Pub. 2016/0063616) in further view of Elazar et al. (US PG Pub. 2011/0058048) and Jefferies et al. (US PG Pub. 2013/0317693) as applied to claim 6 above and further in view of Morgal et al. US PG Pub. 2010/0280700).
As per claim 7, Kobres discloses the system for online rental of vehicles of claim 6 wherein the processor is further operative with the database to: 
upon return of the vehicle: prompt the customer to use the mobile computer device to manually input mileage information and fuel level information for the rental vehicle being returned ([0023]-[0024]; 
prompt the customer to use the mobile computer device to capture image information image for confirming the accuracy of the mileage information and fuel level information for the rental vehicle being returned and to send the image information to the rental computer system, wherein the image information includes an image of the mileage and fuel level displays of the rental vehicle, a time and date information associated with the image and a GPS location associated with the image ([0023]-[0024]); 
prompt the customer to use the mobile computer device to send the image information to the rental management computer system ([0023]-[0024]); 
prompt the customer to use the mobile computer device to send to the rental management computer system information regarding any damage to the rental vehicle incurred since the beginning of the rental time period ([0049]); and 
prompt the customer to use the mobile computer device to send to the rental management computer system information to determine whether the customer experienced one or more problems with the rental vehicle ([0049]); 
display the image information for comparison with the manually input information about the mileage and fuel level of the rental vehicle being returned ([0058]-[0059],[0061]); 
one or more of the mileage information, the fuel level information and the time and date information associated with the image to determine rental charges for the rental vehicle ([0058]-[0059],[0061]).  
 	Kobres does not further disclose, however, Jefferies et al. discloses a GPS location ([0108]; and automatically use the GPS location information to determine the location of the rental vehicle being returned [0108] In some embodiments, remote servers will interface with a user's mobile device application or other client GUI to gather vehicle and customer data. The vehicle data may include the destination or drop off location or lot. The remote servers may then know to forward, and may forward, vehicle maintenance related notifications to the registered recipient at the destination or drop off location upon the vehicles arrival and/or end of Kobres in view of Bassett in view of Elazar et al. to include a GPS information as taught by Jefferies et al. in order to determine the geographic location of the vehicle. 
Kobres in view of Bassett, Elazar et al. and Jefferies et al. does not further disclose, however, Morgal et al. discloses:
	based on the location of the rental vehicle being returned, determining whether to instruct the customer to move the vehicle being returned to a different location ([0055] Upon arrival at this alternate day station, the day-user attempts to return her shared vehicle at this alternate workplace day station. However, the system notifies the day-user that she is not allowed to return the shared vehicle to the alternate day station because of her agreement to return it to her workplace day station for later user by the distribution-user. This notification may be provided by display messages, warning sounds, flashing lights, or other attention communications. If the day-user attempts to secure the shared vehicle to the alternate day station the day station may refuse to lock the shared vehicle. The shared vehicle's display and alerts may indicate that this was not the correct day station for return and may inform the day-user that she needs to return the shared vehicle to the day station where she rented the shared vehicle from initially).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kobres in view of Bassett in view of Elazar et al. and Jefferies et al. to include a location of the vehicle as taught by Morgal at al. in order to the vehicles are available for pickup at the appropriate locations for future renters. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kobres (US PG Pub. 2012/0105197) in view of Bassett (US PG Pub. 2016/0063616) in further view of Elazar et al. (US PG Pub. 2011/0058048) and Jefferies et al. (US PG Pub. 2013/0317693) as applied to claim 6 above and further in view of Jameel et al. (US PG Pub. 2013/0325521).
As per claim 8, Kobres in view of Bassett in view of Elazar et al. and Jefferies et al. discloses the system for online rental of vehicles of claim 6.  Kobres does not further disclose, however, Jameel et al. discloses: 
Messages may also be sent with an offer to extend a current (active) reservation, in some embodiments); and ([0157], The user may be able to "dial in" a new amount of time, and may be shown the cost for extending the rental by that period); 
 	with the rental management computer system, automatically determining whether the requested extended end time conflicts with a future reservation for the vehicle ([0157], The driver may also be displayed one or more warnings that the extension of time is not allowed (e.g., the owner has specified return of the vehicle by a certain time or another driver has the vehicle reserved); and  
23if the requested extended end time does not conflict with a future reservation, extending the rental time period to the requested extended end time ([0157], The user may be able to "dial in" a new amount of time, and may be shown the cost for extending the rental by that period)… In some embodiments, the ability of a driver to contact an owner (or another driver) for such a request may depend on preferences of the other driver and/or owner. Accordingly in one instance, the existence of one or more types of predefined relationships (e.g., on a social networking web site) between the drivers and/or owners may determine whether contact to extend a rental can be initiated).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kobres in view of Bassett in view of Elazar et al. and Jefferies et al. to include extending the rental time as taught by Jameel et al. in order to permit the customer to use the vehicle for more time.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kobres (US PG Pub. 2012/0105197) in view of Bassett (US PG Pub. 2016/0063616) in further view of Elazar et al. (US PG Pub. 2011/0058048) in further view of Jefferies et al. (US PG Pub. 2013/0317693) and Jameel et al. (US PG Pub. 2013/0325521) as applied to claim 8 above and further in view of Chinomi et al. (WO 2013137181 A1).
As per claim 9, Kobres in view of Bassett in view of Elazar et al. in view of Jefferies et al. and Jameel et al. discloses the system for online rental of vehicles of claim 8.  Kobres in view Bassett in view of Elazar et al. in view of Jefferies et al. and Jameel et al. does not further disclose, however, Chinomi et al. discloses:
wherein automatically determining whether the requested extended end time conflicts with a future reservation for the vehicle comprises setting a time interval to be maintained between consecutive reservations for the vehicle ([0018], Furthermore, the system management server 1 predicts the amount of electric power required at the start of use of the electric vehicle 5 based on the destination information of the electric vehicle 5 registered at the time of reservation. In addition, the system management server 1 uses the collected electric power remaining amount of the electric vehicle 5 and the amount of electric power consumed from the current position to a predetermined return position to subsequently use the electric vehicle 5 at the start of use. Estimate the charging time required to charge to the required amount of power. As a result, the system management server 1 can obtain the time required between the advance reservation and the subsequent reservation.); (0019],[0046]  When the return delay is detected and there is no subsequent reservation for the electric vehicle 5, the system management server 1 automatically extends the scheduled use end time of the advance reservation for the electric vehicle 5 (scheduled). Change means); and ([0045]) On the other hand, the vehicle shared use system of the present embodiment performs the scheduled use until the charging time at which the amount of charge for the subsequent reservation can be secured, as shown in FIG. 3C, by performing the processing of steps S7 to S10. You can extend the end date and time. As a result, when the customer A continues to use the electric vehicle 5 until 14:00, the operating rate (actual operating time in one day) is improved by about 34%, and no opportunity loss occurs. Therefore, the mechanical loss of the electric vehicle 5 can be suppressed. Further, according to this vehicle sharing system, the utilization time of the advance reservation can be extended from 2h to 4h. Therefore, the usage time of the electric vehicle 5 can be maximized, the operating rate of the electric vehicle 5 can be improved, and the labor for extending the reservation can be omitted, so that the customer satisfaction can be improved.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kobres in view of Bassett in view of Elazar et al. in view of Jefferies et al. and Jameel et al. to include determining the time needed to charge vehicles between reservations as taught by Chinomi et al. in order to determine if the customer is permitted to use the vehicle for more time.  

As per claim 10, Kobres in view of Bassett in view of Elazar et al. in view of Jefferies et al. in view of Jameel et al. Chinomi et al. discloses the system for online rental of vehicles of Kobres in view of Bassett in view of Elazar et al. in view of Jefferies et al. and Jameel et al. does not further disclose, however, Chinomi et al. discloses:
 	wherein automatically determining whether the requested extended end time conflicts with a future reservation for the vehicle further comprises determining that there is no conflict if the requested end time precedes the beginning of the future reservation for the vehicle by at least the time interval to be maintained between consecutive reservations for the vehicle.  (0019],[0046]  When the return delay is detected and there is no subsequent reservation for the electric vehicle 5, the system management server 1 automatically extends the scheduled use end time of the advance reservation for the electric vehicle 5 (scheduled). Change means); and ([0045]) On the other hand, the vehicle shared use system of the present embodiment performs the scheduled use until the charging time at which the amount of charge for the subsequent reservation can be secured, as shown in FIG. 3C, by performing the processing of steps S7 to S10. You can extend the end date and time. As a result, when the customer A continues to use the electric vehicle 5 until 14:00, the operating rate (actual operating time in one day) is improved by about 34%, and no opportunity loss occurs. Therefore, the mechanical loss of the electric vehicle 5 can be suppressed. Further, according to this vehicle sharing system, the utilization time of the advance reservation can be extended from 2h to 4h. Therefore, the usage time of the electric vehicle 5 can be maximized, the operating rate of the electric vehicle 5 can be improved, and the labor for extending the reservation can be omitted, so that the customer satisfaction can be improved.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kobres in view of Bassett in view of Elazar et al. in view of Jefferies et al. and Jameel et al. to include determining the time needed to charge vehicles between reservations as taught by Chinomi et al. in order to determine if the customer is permitted to use the vehicle for more time.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314


/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                        

April 14, 2021